Citation Nr: 0610448	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  95-25 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness incurred as 
a result of service in the Southwest Asia Theater of 
operations during the Gulf War.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) had active service from October 1986 
to June 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

The Board issued a decision in this appeal in July 1999, 
which the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2001, the 
Court vacated the Board's decision and remanded so that the 
Board could consider - in the first instance - the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), and, if necessary, readjudicate the issue on the 
merits.  In June 2003, the Board remanded this claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issue of entitlement to an initial evaluation in excess 
of 10 percent for migraine headaches is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC. 


FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War.

2.  The record contains no medical evidence that the veteran 
incurred chronic fatigue during his active military service.  

3.  The veteran does not have chronic fatigue syndrome 
related to his service.  

4.  The veteran did not develop chronic fatigue syndrome to a 
degree of 10 percent.


CONCLUSION OF LAW

Chronic fatigue syndrome was not incurred in or aggravated by 
service, nor was it due to an undiagnosed illness. 38 
U.S.C.A. §§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


This appeal concerns a claim, filed in 1994, for service 
connection for chronic fatigue syndrome to include as an 
"undiagnosed" or "Persian Gulf War" illness.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  On 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a), which 
now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. 
(2) Unexplained rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. (5) Joint pain. 
(6) Neurological signs and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms involving the upper 
or lower respiratory system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. (11) Cardiovascular 
signs or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  The effective dates 
of all of the cited amendments is March 1, 2002.  See 66 Fed. 
Reg. 56,614, 56,615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)).

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  He had service in the Southwest Asia Theater of 
operations from October 1990 to April 1991.  The Board will 
consider whether service connection may be granted for the 
claimed chronic fatigue syndrome under any version of the law 
and regulations concerning "undiagnosed" or "Persian Gulf" 
illness, or under the general law concerning service 
connection.

A diagnosis of chronic fatigue syndrome for VA purposes 
requires: (1) the new onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months; (2) the exclusion, 
by history, physical examination, and laboratory tests, of 
all other clinical conditions that may produce similar 
symptoms; and (3) six or more of the following: (i) acute 
onset of the condition, (ii) low grade fever, (iii) non- 
exudative pharyngitis, (iv) palpable or tender cervical or 
axillary lymph nodes, (v) generalized muscle aches or 
weakness, (vi) fatigue lasting 24 hours or longer after 
exercise, (vii) headaches (of a type, severity, or pattern 
that is different from headaches in the pre-morbid state), 
(viii) migratory joint pains, (ix) neuropsychologic symptoms, 
and (x) sleep disturbance. 38 C.F.R. § 4.88a (2005).

Service medical records do not show that the veteran had 
complaints of chronic fatigue during his active military 
service.  As the veteran did not incur signs of chronic 
fatigue during his active service, it must be shown that he 
now has the disability, and if so, that it is manifested to a 
compensable degree.  Further, for service connection to be 
granted pursuant to the law in effect prior to December 2001, 
the disability cannot be attributable to any known diagnosis.  
Now, service connection may be granted for the diagnosis of 
chronic fatigue syndrome as a medically unexplained chronic 
multisymptom illness associated with Persian Gulf War 
service.

The record shows that the veteran has complained of fatigue 
beginning in 1993, when he reported on private examination in 
December 1993, that he was tired and sleepy.  That examiner 
found that the veteran had complaints consistent with chronic 
fatigue syndrome, and tests were recommended to help point 
out the basis for his fatigue.  In March 1994, private 
examination found chronic fatigue syndrome, and in a letter 
that same month, the private physician reported that the 
veteran's complaints were consistent with chronic fatigue 
syndrome, but the etiology of the syndrome was unknown.  In a 
November 1994 private medical interval note, the examiner 
stated that the veteran had been seen by another physician 
who felt that there was no significant history for a chronic 
fatigue syndrome, but that a myopathy was possible.  The 
veteran has submitted a copy of a certification signed by a 
private physician in December 1998 indicating that he had had 
chronic, recurrent headache with fatigue and leg numbness for 
six to seven years.  Thus, a finding of chronic fatigue 
syndrome is noted in the record.  


On the other hand, more recent VA examiners have found that 
the veteran does not have chronic fatigue syndrome.  On 
examination in November 1997, the examiner reviewed the 
claims file and examined the veteran.  The veteran stated 
that the medications he was receiving were making him sleepy 
and tired.  The examiner found no medical evidence for the 
fatigue the veteran complained of.  When he was subsequently 
examined by VA in January 2003, the examiner reviewed the 
claims file and examined the veteran.  Lab studies were 
conducted.  The examiner found that there was no clinical 
finding to establish the veteran's allegation of 
hypersomnolence and fatigue, and that he did not have 
findings consistent with chronic fatigue syndrome.  A VA 
neurological examiner that same month found that the veteran 
had insomnia resulting in day time sleepiness.  In addition, 
a private examiner noted in June 2002 that restricted sleep 
was causing the veteran's excessive daytime sleepiness.   

The Board's adjudicatory process includes the responsibility 
for determining the weight to be given to the evidence of 
record, including the authority to favor one medical finding 
over another.  The Board finds the recent VA evaluations that 
found that the veteran does not have chronic fatigue syndrome 
to be persuasive, and to have more probative value than the 
findings on private examination in 1993, 1994, and 1998 that 
indicated chronic fatigue syndrome.  This is because the 
recent VA examiners noted that the claims file had been 
reviewed, tests were conducted, and the veteran underwent a 
full examination.  Grover v. West, 12 Vet. App. 109, 112 
(1999); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See 38 U.S.C.A. § 
1110, 1131 (West 2002); Degmetich v. Brown, 104 F. 3d 1328 
(1997).  Since the evidence does not support a finding that 
the veteran has chronic fatigue syndrome, the claim must be 
denied.  

Even if it is assumed that the veteran has chronic fatigue 
syndrome, it is not shown to be related to service since 
there are no pertinent findings in service, and the disorder 
has not been shown by medical evidence to be related to 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Further, the disorder has not become manifested to a 
compensable degree, since there is no showing of 
incapacitation, as defined in the note following Diagnostic 
Code 6354, by his chronic fatigue or that he has been 
prescribed medication specifically for chronic fatigue.  
However, his complaints of fatigue have been attributed to 
insomnia or lack of sleep by medical professionals.  In sum, 
the weight of the evidence shows that the veteran does not 
have chronic fatigue syndrome.  Further, as to fatigue due to 
undiagnosed illness, the veteran's complaints of fatigue have 
been attributed to a know diagnosis, insomnia, by a medical 
doctors.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on the issue 
before the Board in July and December 2003 and April 2004 
letters that complied with the requirements noted, as well as 
in the July 2005 supplemental statement of the case that 
contained the text of 38 C.F.R. § 3.159.  Notice was provided 
subsequent to the RO determination.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided - and appealed - before the section 
5103(a) notice requirements were enacted in November 2000.  
The Court acknowledged in Pelegrini at 120 that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
The deficiency in the timing of the notice is harmless error.  
The requisite notifications were ultimately provided to the 
appellant before the final transfer and certification of the 
case to the Board, and he had ample time in which to respond 
to the notice letter.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005).  The appellant has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claim.  Mayfield , Id.  The Board finds 
that the present adjudication of that issue will not result 
in any prejudice to the appellant.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has been examined, he 
has testified at a hearing before the Board, and records have 
been obtained.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the veteran in this case.  
The veteran's representative has requested that the veteran 
be examined again, this time by a rheumatologist, to 
determine if he does, in fact, have chronic fatigue syndrome.  
Although it was suggested in 1993 that the veteran be 
evaluated by a rheumatologist, it has since be established 
that the veteran does not meet the diagnostic criteria for 
chronic fatigue syndrome for VA purposes.  Consequently, 
additional examination is not required.


ORDER

Entitlement to service connection for chronic fatigue 
syndrome, including as due to undiagnosed illness incurred as 
a result of service in the Southwest Asia Theater of 
operations during the Gulf War, is denied.  




REMAND

A July 2005 RO decision granted service connection for 
migraine headaches, and assigned a 10 percent evaluation, 
effective from December 1996.  In a September 2005 statement, 
the veteran indicated his disagreement with the rating 
decision on migraine headaches.  Where there is a notice of 
disagreement a remand is required by the Board so that the RO 
may issue a statement of the case.  See, Manlicon v. West, 12 
Vet. App. 238 (1999).

In light of the above, the appeal is REMANDED for the 
following:

Issue a statement of the case addressing 
the issue of entitlement to an initial 
evaluation in excess of 10 percent for 
headaches.  The veteran is advised that 
he must complete his appeal of this issue 
by filing a timely substantive appeal 
following the issuance of a statement of 
the case, in order to perfect his appeal 
with respect to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


